DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on May 21st, 2021 is acknowledged.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR. 1.142(b), as being drawn to non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on March 12th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor memory device including a first stacked body, a second stacked body, a first pillar, and a plurality of second pillars.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claim 2, line 6, “the first pillars” should be changed to --the plurality of first pillars-- for consistency and improve clarity.
In claim 4, line 8, “lower wiring” should be changed to --a lower wiring-- to provide proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Pub. 2019/0067314) in view of Aoyama (U.S. Pub. 2019/0267393).
In re claim 1, Lu discloses a semiconductor memory device 200 comprising: a substrate 202 (see paragraph [0042] and fig. 4); a plurality of belt-like portions (slit structures) 228 (on the left and right side of the device side-by-side) arranged abreast to each other above the substrate 202 and extending in a first direction along the substrate 202 (see paragraph [0052] and fig. 7); a first stacked body disposed between the belt-like portions 228 and stacked a plurality of first conductive layers 206 via a first insulating layer (see paragraph [0052] and fig. 7), note that, Lu discloses that the belt-like portions 228 (slit structures) includes a dielectric layer thus constitutes the first insulating layer); a second stacked body 214 disposed in a region in the first stacked body and stacked a plurality of second insulating layers 234 via the first insulating layer (see paragraph [0074] and figs. 7); a first pillar extending in the first stacked body in a stacking direction of the first stacked body and forming a memory cell  204 at an intersection with at least a part of the first conductive layers 206 (see paragraph [0058] 

    PNG
    media_image1.png
    850
    924
    media_image1.png
    Greyscale

Lu is silent to wherein the second pillars each include a plate-like portion disposed at a height position of each of the first conductive layers, and the adjacent second pillars are connected to each other by the plate-like portion.


    PNG
    media_image2.png
    839
    792
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aoyama into KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein the first pillar 204 is one of a plurality of first pillars, the first stacked body includes a memory region 210 in which the first pillars 204 are disposed, and the second stacked body 214 is disposed in the memory region 210 (see paragraph [0074] and fig. 7 of Lu).
In re claim 3, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein a contact 236 (local contacts (TACs)) extending in the stacking direction is disposed in a region in the second stacked body 214 (see paragraph [0079] and fig. 9 of Lu).

In re claim 6, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein the first pillar includes a memory layer disposed on an outer periphery of the first pillar, and the plate-like portion 45 is made of a same material as at least a part of the memory layer 44 (see paragraph [0045] and fig. 4 of Aoyama, note that, Aoyama discloses that the plate-like portion 45 and the at least a part of the memory layer 44 are formed of the same insulating material such as silicon oxide, see paragraph [0045]).
In re claim 8, as applied to claim 6 above, Lu in combination with Aoyama are silent to wherein a diameter of the first pillar and a diameter of each of the second pillars are substantially equal at a height position of the first insulating layer.  However, it would have been obvious to one of ordinary skill to optimize the diameter of the first pillar to be substantially equal to the diameter of each of the second pillars at a height position of the first insulating layer since the configuration regarding about the shape and size of the first pillar and the second pillars was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of 
In re claim 9, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein the semiconductor memory device further comprising a columnar portion 44 extending in the first stacked body in the stacking direction of the first stacked body and filled with a third insulating layer 44, wherein the plate-like portion 45 is made of a same material as the third insulating layer 44 (see paragraph [0045] and fig. 4 of Aoyama, note that, Aoyama discloses that the columnar portion 44 extending in the first stacked body and filled with a third insulating layer 44 and that the plate-like portion 45 and the third insulating layer 44 are made of a same material such as silicon oxide, see paragraph [0045] of Aoyama).
In re claim 11, as applied to claim 9 above, Lu in combination with Aoyama are silent to wherein a diameter of the columnar portion and a diameter of each of the second pillars are substantially equal to a height position of the first insulating layer.  However, it would have been obvious to one of ordinary skill to optimize the diameter of the columnar portion to be substantially equal to the diameter of each of the second pillars at a height position of the first insulating layer since the configuration regarding about the shape and size of the columnar portion and the second pillars was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 
In re claim 12, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein the plate-like portion 45 extends concentrically from a side surface of each of the second pillars 41, except for portions connected to each other (see paragraphs [0043]-[0045] and figs. 2, 4, 6, and 7 of Aoyama).
In re claim 13, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein the first insulating layer is continuously formed over a region in the second stacked body 214 and a region of the first stacked body on both sides of the second stacked body through the adjacent second pillars 235 (see paragraph [0052] and fig. 7 of Lu).
In re claim 14, as applied to claim 1 above, Lu in combination with Aoyama discloses wherein each of the first conductive layers in the first stacked body has an edge facing the second pillars and having a shape formed by connecting a plurality of arcs (see paragraph [0032] and fig. 2 of Aoyama).  Additionally, the configuration regarding about the shape of the first conductive layers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Pub. 2019/0067314) in view of Aoyama (U.S. Pub. 2019/0267393), as applied to claim 3 above, and further in view of Sakamoto et al. (U.S. Pub. 2020/0295033).

However, Sakamoto discloses in a same field of endeavor, a semiconductor memory device, including, inter-alia, a second conductive layer 21 disposed below the first conductive layers 23, wherein the first pillar MP has a lower end connected to the second conductive layer 21, and the contact C4 penetrates the second conductive layer 21 and has a lower end connected to lower wiring 27 disposed between the substrate 20 and the second conductive layer 21 (see paragraphs [0087], [0091], [0114] and fig. 11).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakamoto into the semiconductor memory device of Lu to enable wherein the semiconductor memory device further comprising a second conductive layer disposed below the first conductive layers, wherein the first pillar has a lower end connected to the second conductive layer, and the contact penetrates the second conductive layer and has a lower end connected to lower wiring disposed between the substrate and the second conductive layer in the semiconductor memory device of Lu to be formed in order to provide a source penetration region that electrically connected to an interconnect used for the circuit below the memory cell array.  Furthermore, it would have been obvious because all the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nosho et al.		U.S. Patent 10,319,635	Jun. 11, 2019.
Seol et al.		U.S. Patent 9,287,167	Mar. 15, 2016.
Komori et al.		U.S. Patent 8,884,355	Nov. 11, 2014.
Kato et al.		U.S. Pub. 2016/0079185	Mar. 17, 2016.
Tagami et al.		U.S. Pub. 2016/0240547	Aug. 18, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892